ON APPLICATION FOR REHEARING
PER CURIAM.
In an application for rehearing filed on behalf of defendants, Ecton Curóle, Jr. and Lumbermen’s Mutual Casualty Company, numerous errors are alleged to have occurred in our original opinion, all of which we have examined and found to be without merit.
Applicants have attached to their petion for rehearing a joint stipulation executed by counsel for all parties litigant indicating the limits of the policy issued by defendant, Lumbermen’s Mutual Casualty Company, to be in the sum of $50,000.00 for bodily injury and $5,000.00 for property damage. As stated in our original opinion, while Lumbermen’s Mutual Casualty Company stipulated coverage for defendant in reconvention, Curóle, it nevertheless chose not to place its policy in evidence. However, in view of the stipulation appended to the application for rehearing, our original decree is modified to the extent of limiting the liability of defendant Lumbermen’s Mutual Casualty Company, to the sum of $50,-000.00 for bodily injuries sustained by plaintiff, Paul W. Davidson, and the sum of $5,000.00 in property damage. The right is-reserved to Ecton Curóle Jr. to apply for a further rehearing if he is aggrieved by this amendment.
Rehearing denied.